UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 5, 2011 (December 1, 2011) Commission File Number 0-8084 Connecticut Water Service, Inc. (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 06-0739839 (I.R.S. Employer Identification No.) 93 West Main Street, Clinton, CT (Address of principal executive office) (Zip Code) (860) 669-8636 (Registrant’s telephone number, including area code) Not Applicable (Former name, address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Investor Presentation From time to time, members of senior management of Connecticut Water Service, Inc. (the “Company”) present information about the Company to investors.On December 1, 2011, a presentation was made to investors and other attendees in New York, N.Y. as part of the 15th Annual Water Utility Industry Investors Conference sponsored by the New York Society of Security Analysts.Such presentation material may be presented to investors in the future. A Copy of the Company’s investor presentation dated December 1, 2011 is filed herewith as Exhibit 99.1 and is hereby incorporated herein by reference. Item 9.01Financial Statements and Exhibits: The following are filed herewith as exhibits (d) Exhibits Company investor presentation, dated December 1, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Connecticut Water Service, Inc. (Registrant) Date:December 5, 2011 By:David C. Benoit David C. Benoit Vice President – Finance and Chief Financial Officer
